Citation Nr: 0430673	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder manifested by constipation, to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for hemorrhoids and 
polyps.

5.  Entitlement to service connection for a sinus disorder 
with cyst, left side.

6.  Entitlement to service connection for allergic rhinitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to January 
1992, including active service in Southwest Asia from 
December 14, 1990, to April 30, 1991.  His claim comes to the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to service connection for fatigue, 
to include as due to undiagnosed illness, as well as service 
connection for a sinus disorder with cyst, left side, and 
allergic rhinitis, are addressed in the REMAND portion of the 
decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Gastroesophageal reflux disease, constipation, and 
hemorrhoids and polyps did not have their onset during active 
service or result from disease or injury in service.

2.  Gastroesophageal reflux disease and constipation are not 
due to undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
gastrointestinal disorder manifested by constipation, to 
include as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2004).

2.  The veteran is not entitled to service connection for 
gastroesophageal reflux disease, to include as due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

3.  The veteran is not entitled to service connection for 
hemorrhoids and polyps.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of two letters 
from the RO to the veteran dated in June 2002.  He was told 
what was required for his service connection claim and of his 
and VA's respective responsibilities in terms of obtaining 
information and evidence.  He was also asked to submit 
evidence to the RO as soon as possible.  The content and 
timing of these letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including 
private medical records as discussed below, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA intestines and rectum and 
anus examinations in August 2002.  Additional examination 
and/or opinion is not warranted in this case because the 
evidentiary record does not contain competent evidence 
indicating that the claimed disabilities or symptoms may be 
associated with an established event, injury, or disease in 
service.  See 38 C.F.R. § 3.159(c)(4)(A), (C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims.  



II.  Gastrointestinal disorder manifested by constipation, to 
include as due to an undiagnosed illness; GERD, to include as 
due to an undiagnosed illness; and hemorrhoids and polyps.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of a qualifying 
chronic disability which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, to include gastrointestinal signs and symptoms.  
This chronic disability must have become manifest either 
during active service in the Southwest Asia Theater of 
Operations during the Gulf War, or to a degree of 10 percent 
or more not later than December 2006, and by history, 
physical examination, and laboratory tests it cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" is a chronic disability resulting from 
(A) an undiagnosed illness, (B) a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms, or (C), any 
diagnosed illness that the Secretary determines in regulation 
prescribed under subsection (d) warrants a presumption of 
service connection. 

Such a chronic, undiagnosed illness will then be service 
connected unless there is affirmative evidence that an 
undiagnosed illness was not incurred during active service in 
the Southwest Asia Theater of Operations during the Gulf War; 
or there is affirmative evidence that an undiagnosed illness 
was caused by a supervening condition or event that occurred 
between the veteran's most recent departure from service in 
the Southwest Asia Theater of Operations during the Gulf War 
and the onset of the illness; or there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show no complaints or findings 
related to hemorrhoids,  polyps, constipation, or any 
gastrointestinal problems.  National Guard examinations dated 
in March 1995 and March 1997 are also negative for any such 
complaints or findings.  In March 1995 and March 1997, the 
veteran specifically denied any indigestion, intestinal 
trouble, and rectal disease.  Examination of abdomen, anus, 
and rectum was normal.

Treatment records from Dr. Rene Compean dated in April 2002 
show that the veteran complained of painful stools and blood 
in his stools for one year.  Physical examination revealed 
external hemorrhoids.  

At the veteran's VA gastrointestinal and rectal examinations 
in August 2002, the examiners recorded a history of 
epigastric distress and hemorrhoids developing over the past 
year.  The veteran also complained of increased constipation 
over the last six months.  Recent changes in diet and work 
habits were noted to have had an impact on his 
gastrointestinal health.  Sigmoidoscopy yielded a diagnosis 
of hemorrhoids, grade 1, symptomatic with bleeding.  Upper 
gastrointestinal series revealed moderate gastroesophageal 
reflux disease.  The examiner diagnosed hemorrhoids, grade 1, 
symptomatic with bleeding, and esophageal reflux, 
symptomatic.  The examiner also diagnosed constipation, 
noting that it developed with irregular eating and work, as 
well as lifting at work which "produced a gastrointestinal 
condition described."  The examiner stated that all of the 
veteran's symptoms began one year ago when his type of work 
markedly changed.

Contrary to the veteran's contention that these disorders are 
related to service, there is no competent, medical evidence 
relating the current disabilities to any in-service disease 
or injury.  Rather, the VA examination reflects a self-
reported history of the conditions beginning only one year 
ago.  The examiner related the veteran's gastrointestinal 
disorders to recent changes in his work and diet.  

In short, there is no medical opinion relating the currently 
diagnosed hemorrhoids with polyps, gastroesophageal reflux 
disease, and constipation, first demonstrated approximately 
10 years after service, and any in-service disease or injury.  
The only evidence of such a relationship is the veteran's 
contentions.  The actual medical evidence does not support 
the claim.  While the veteran is competent to describe the 
symptoms that he experienced, his statements are without 
significant probative value in regard to the issue at hand, 
as the veteran has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that his current disabilities are 
related to service cannot serve to prove that the 
disabilities had their onset during active service or are 
related to any in-service disease or injury.  

Additionally, as gastroesophageal reflux disease is a 
recognized clinical diagnosis, it is not, by definition, a 
manifestation of undiagnosed illness.  Accordingly, to the 
extent that the claim is for undiagnosed illnesses, it is one 
as to which there is no legal entitlement.  Cf. 38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2004); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  With respect to constipation, 
this has not been attributed to undiagnosed illness.  Rather, 
the August 2002 VA examiner stated that it developed as a 
result of irregular eating and irregular work.  

In the absence of medical evidence establishing a 
relationship between the current disabilities and active 
service, the preponderance of the evidence is against the 
claims.  The benefit of the doubt has been considered, but 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the issue.  That doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55


ORDER

Entitlement to service connection for a gastrointestinal 
disorder manifested by constipation, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for gastroesophageal reflux 
disease, to include as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for hemorrhoids and polyps 
is denied.  


REMAND

Unfortunately, a remand is required in this case for the 
claims of entitlement to service connection for fatigue, as 
due to undiagnosed illness, as well as service connection for 
a sinus disorder with cyst, left side, and allergic rhinitis.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

On Gulf War examination in August 2002, the examiner noted 
that radiographs of the sinuses were to be conducted and that 
an addendum would be dictated after the diagnostic test 
results were available.  It does not appear that this was 
accomplished.  Therefore, appropriate test results should be 
obtained and forwarded to the examiner for an addendum.  

With respect to the claim for service connection for fatigue, 
the RO should schedule the veteran for an examination to 
determine the likelihood of whether there is an undiagnosed 
illness or whether or not there are objective indicators of 
medically unexplained chronic multisymptom illness.  The Gulf 
War VA examination in August 2002 did not specifically 
address fatigue.

Accordingly, the case is REMANDED for the following:

1.  As noted above, on VA examination in 
August 2002, the examiner noted that 
radiographs of the sinuses were to be 
conducted and that an addendum would be 
dictated after the diagnostic test results 
were available.  If the testing was done, 
the record should be obtained and 
forwarded to the examiner for an addendum.  
If no testing was done, it should be 
accomplished and the results should be 
forwarded to the examiner for an addendum.  

If the VA examiner that conducted the 
examination in August 2002 is not 
available, another examiner should be 
asked to review the test results and 
provide an addendum.  If an examination is 
determined to be warranted by the 
examiner, such examination is to be 
scheduled.

The claims folder and a copy of this 
remand are to be made available to the 
examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current sinus disorders found to be 
present (i.e., allergic rhinitis, cysts).  
The examiner should state whether it is at 
least as likely as not that any current 
sinus disorder had its onset during active 
service or is related to any in-service 
disease or injury, including blowing sand 
and smoke from burning oil wells in 
Southwest Asia.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

2.  Afford the veteran an appropriate VA 
examination in order to determine the 
exact nature of any current disability 
manifested by fatigue.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder. 

The examiner should render diagnoses of 
all current disabilities manifested 
fatigue.  The examiner should specifically 
indicate whether or not fatigue is a 
symptom of a diagnosed disability or is 
attributable to an undiagnosed illness.   
Does the veteran suffer from a medically 
unexplained chronic multisymptom illness, 
such as chronic fatigue syndrome?  All 
necessary tests in order to determine the 
correct diagnosis as determined by the 
examiner are to be done.  If no such 
disorder is found, the examiner should so 
state. 

If there are any objective indications of 
fatigue that cannot be attributed to any 
organic or psychological cause, the 
examiner should so state.  The examiner 
should identify any abnormal symptoms, 
abnormal physical finding, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical diagnosis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



